Opinion.— This raises the question whether a subsequent attaching creditor can intervene in the suit of a previous attaching creditor against the same defendant, and impeach the validity of the previous attachment on the ground of fraud. It seem to be well settled that he cannot intervene and avail himself of mere irregularities in the proceedings. .Drake on Attach., 5th ed., sec. 262. See, also, sec. 273, same author. The case of Peiser & Co. v. Peticolas, 50 Tex., 636, is somewhat in point. This case was affirmed by supreme court, 53 Texas, 24. Mr. Drake, in section 285, cites authorities from many of the states to the same effect.
The petition of second intervenor, Bryan, is like the first; both pray for an injunction to restrain clerk from paying the money to plaintiff, and offer to give any bond the court might require. In addition to the exceptions which the plaintiff had urged against the first intervention, he excepted to that of Bryan because the latter had not caused the defendant Young to be cited. As a general rule an intervenor must give notice to all the parties to the cause, because they are generally interested in whatever claim he may set up. Sayles & B., Pl. & Pr. (3d ed.), sec. 281. But defendant Young had no interest. Ho relief ivas asked against him and no judgment which might be rendered could affect him. All three of the contesting creditors had levied attachments upon his property, and all obtained judgment against him. The property had been sold, and the money was now in the hands of the court. The only question was about the disposition of the fund. I'n that question Young had no interest whatever.
He was not complaining, and we do not think that plaintiff should be heard to object in his name. The judgment is reversed and the cause remanded.
Reveesed and behanded.